     Case 2:20-cv-01630-AWI-SKO Document 26 Filed 04/13/21 Page 1 of 4


 1   MATTHEW RODRIQUEZ
     Acting Attorney General of California
 2   SARA J. DRAKE
     Senior Assistant Attorney General
 3   WILLIAM P. TORNGREN
     Supervising Deputy Attorney General
 4   COLIN WOOD, State Bar No. 267539
     TIMOTHY M. MUSCAT, State Bar No. 148944
 5   Deputy Attorneys General
      1300 I Street, Suite 125
 6    P.O. Box 944255
      Sacramento, CA 94244-2550
 7    Telephone: (916) 210-7779
      Fax: (916) 323-2319
 8    E-mail: Timothy.Muscat@doj.ca.gov
     Attorneys for Defendants
 9

10                              IN THE UNITED STATES DISTRICT COURT

11                           FOR THE EASTERN DISTRICT OF CALIFORNIA

12

13

14   CAHUILLA BAND OF INDIANS, a                                Case No.: 2:20-cv-01630-AWI-SKO
     federally recognized Indian Tribe,
15
                                               Plaintiff,
16                                                              STIPULATION AND ORDER
                    v.                                          REGARDING MODIFICATION TO
17                                                              SCHEDULING ORDER
18   STATE OF CALIFORNIA, and GAVIN                             (Doc. 25)
     NEWSOM IN HIS OFFICIAL CAPACITY
19   AS GOVERNOR OF CALIFORNIA,                                 Action Filed: August 13, 2020
20                                          Defendants.
21

22         Pursuant to the United States District Court, Eastern District of California Local Rules,

23   Rule 143, Plaintiff Cahuilla Band of Indians and Defendants Gavin Newson in his official

24   capacity as Governor of the State of California and State of California (collectively, the Parties),

25   by and through their attorneys of record, stipulate and agree as follows:

26         Whereas, the Court issued a scheduling order in this case on November 13, 2020, and the

27   scheduling order provided a briefing schedule for the Parties to file their respective motions for

28   summary judgment;
                                                            1
                         Stipulation and Order Regarding Modification to Scheduling Order (2:20-cv-01630-AWI-SKO)
     Case 2:20-cv-01630-AWI-SKO Document 26 Filed 04/13/21 Page 2 of 4


 1         Whereas, the Court’s November 13, 2020 scheduling order required the Parties to meet to

 2   explore the possibility of settlement before incurring the expense of filing their summary

 3   judgment motions;

 4         Whereas, the Parties, through their attorneys, discussed settlement possibilities, and have

 5   tentatively scheduled a virtual settlement conference among tribal leaders, the Governor’s Tribal

 6   Negotiations Advisor, and their attorneys;

 7         Whereas, these settlement discussions are taking time away from the attorneys’

 8   preparations of their respective motions for summary judgment, and such motions will become

 9   unnecessary to file if the Parties settle this matter; and

10         Whereas, this is the first request by the Parties to modify the Court’s November 13, 2020

11   scheduling order;

12         IT IS HEREBY STIPULATED by the Parties that the filing dates for their respective

13   motions for summary judgment in the Court’s November 13, 2020 scheduling order shall be

14   extended by fourteen days. Pursuant to this stipulation, the filing date for the Parties’ summary

15   judgment motions is extended from April 30, 2021, to May 14, 2021. The filing date for the

16   Parties’ oppositions to the summary judgment motions is extended from May 28, 2021, to June

17   11, 2021. The filing date for any replies in support of the summary judgment motions is extended

18   from June 11, 2021, to June 25, 2021. The time for summary judgments to be heard before the

19   Court is extended from June 28, 2021 to July 12, 2021.

20
21

22

23

24

25

26
27

28
                                                          2
                         Stipulation and Order Regarding Modification to Scheduling Order (2:20-cv-01630-AWI-SKO)
     Case 2:20-cv-01630-AWI-SKO Document 26 Filed 04/13/21 Page 3 of 4


 1   Dated: April 9, 2021                                 Respectfully submitted,

 2                                                        MATTHEW RODRIQUEZ
                                                          Acting Attorney General of California
 3                                                        SARA J. DRAKE
                                                          Senior Assistant Attorney General
 4                                                        WILLIAM P. TORNGREN
                                                          Supervising Deputy Attorney General
 5                                                        COLIN WOOD
                                                          Deputy Attorney General
 6

 7                                                           /s/ TIMOTHY M. MUSCAT

 8
                                                          TIMOTHY M. MUSCAT
 9                                                        Deputy Attorney General
                                                          Attorneys for Defendants
10

11   Dated: April 9, 2021                                 Respectfully submitted,

12
                                                              /s/ GEORGE FORMAN (as
13                                                                authorized on 4/9/21)

14                                                        GEORGE FORMAN
                                                          FORMAN & ASSOCIATES
15                                                        Attorneys for Plaintiff

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
                     Stipulation and Order Regarding Modification to Scheduling Order (2:20-cv-01630-AWI-SKO)
     Case 2:20-cv-01630-AWI-SKO Document 26 Filed 04/13/21 Page 4 of 4


 1                                                       ORDER

 2            Pursuant to the Parties’ above stipulation (Doc. 25), and for good cause shown, the Court

 3   GRANTS the Parties’ request to modify the Scheduling Order (Doc. 17) and hereby ORDERS as

 4   follows:

 5      1.       The filing date for the Parties’ summary judgment motions is extended from April 30,

 6               2021, to May 14, 2021.

 7      2.       The filing date for the Parties’ oppositions to the summary judgment motions is

 8               extended from May 28, 2021, to June 11, 2021.

 9      3.       The filing date for any replies in support of the summary judgment motions is extended

10               from June 11, 2021, to June 25, 2021.

11      4.       The time for summary judgments to be heard before the Court is extended from June

12               28, 2021, to July 12, 2021.

13
     IT IS SO ORDERED.
14

15   Dated:     April 12, 2021                                        /s/   Sheila K. Oberto               .
                                                             UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         4
                        Stipulation and Order Regarding Modification to Scheduling Order (2:20-cv-01630-AWI-SKO)
